DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed 06/30/2022.
Claims 1, 11, and 19 are amended.
Claims 1-20 are pending.
Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 06/30/2022 have been fully considered but they are not persuasive. 
103
Note: Prior art (Ma 2019/0251553) is a potential 102 rejection.
Ma teaches wherein the homomorphic encryption scheme is used to encrypt the actual loan amount, the remaining loanable amount, and the maximum loanable amount to generate an encrypted actual loan amount, an encrypted remaining loanable amount, and an encrypted maximum loanable amount, respectively; and after the one or more ZKPs are successfully verified by determining that the encrypted actual loan amount and the encrypted remaining loanable amount add up to the encrypted maximum loanable amount (Abstract; ¶ 9, 20, 27, 41, 42, 50-52, 67, 80; claim 13)
Ma - wherein the commitment of the transaction amount, the commitment of the change, and the commitment of the note value are generated using a commitment scheme that is homomorphic… When a transaction amount is to be transferred between blockchain user accounts, a portion of the plurality of notes with combined value greater than, or equal to the transaction amount can be used to make the transfer. Additional transfers can be made under the condition that the remaining notes have a combined value greater than the amount to be transferred… At 326, the blockchain node 304 verifies that the total value of the selected plurality of notes equals the sum of the transaction amount and the change. (¶ 27, 50; claim 13)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11 and 19 are unclear and indefinite. Claim 1 recites “A computer-implemented method performed by a computing system… sending the cyphertext and the one or more ZKPs to a blockchain network to store the cyphertext on a blockchain through consensus of blockchain nodes”,  claim 11 recites “A computer-implemented system for implementing a trustable guarantee platform, the computer-implemented system comprising: one or more computers;… sending the cyphertext and the one or more ZKPs to a blockchain network to store the cyphertext on a blockchain through consensus of blockchain nodes of the blockchain network”. Claim 19 recites “A non-transitory, computer-readable medium storing one or more instructions executable by a computer system…  sending the cyphertext and the one or more ZKPs to a blockchain network to store the cyphertext on a blockchain through consensus of blockchain nodes of the blockchain network”. The claims are unclear and indefinite. The claims either recite a “computing device”,  a “blockchain node” or leave blank the entity performing the claim limitations, therefore making the claims unclear and indefinite as to the entity performing the functions. Additionally, claim 11 recites the system being able to be performed by “one or more” computers but then recites multiple devices performing the claim limitations. The claims are unclear and indefinite. See dependent claims also. Dependent claims 2-10, 12-18 and 20 are also rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 10-13, 15, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Konda et al. (2020/0127833) (“Konda”), and in view of Ma et al. (2019/0251553) (“Ma”).
Regarding claims 1, 11 and 19, Konda discloses receiving, from a computing device associated with an applicant, an application of a guarantee made by at least a first guarantor to a beneficiary, wherein the application includes information associated with an identity of the applicant, an identity of the beneficiary, and one or more predetermined conditions of executing the guarantee (Abstract; ¶ 11, 16-18,  21-37); 
Konda -a ZKP-enabled DLN can be used to facilitate a transaction involving a non-fungible physical asset (e.g., drugs) with the use of token commitments that encode therein information related to the asset (e.g., the drugs), the sender of the asset (e.g., the pharmacy) and/or the recipient of the asset (e.g., the patient). In some implementations, an asset token may be generated to identify the asset, for example, by hashing some identifying parameters of the asset. In some cases, the generation of the asset token may be achieved off of the ZKP-enabled DLN (e.g., the hashing may not be computed on the ZKP-enabled DLN, but rather outside the network). the ZKP-enabled DLN 100 may include self-executing codes or smart contracts that are configured to execute upon fulfillment of conditions that are agreed upon between transacting parties. For example, some or all of the computing nodes 102 a-102 e may include copies of a self-executing code that self-execute upon fulfillment of the conditions. (¶ 11, 16)
generating a digital version of the guarantee based on the information included in the application, wherein the digital version of the guarantee comprises an actual loan amount, a remaining loanable amount, and a maximum loanable amount; 
 (Abstract; ¶ 12, 17, 20, 23, 26); 
Konda - to represent the transfer of the asset to a recipient, a new token commitment (recipient token commitment) may be generated, the new token commitment including an asset token identifying the same asset (e.g., the same asset token used in generating the token commitment that included the public key of the sender) and the public key on the ZKP-enabled DLN of the recipient of the asset (e.g., patient)…  the transaction data related to the assets may include the identifier of the asset (e.g., a non-fungible token). For instance, the identifier of the non-fungible physical asset 112 may be an asset token… identifying information of asset tokens used to identify non-fungible off-chain assets, identifying information of token commitments used to represent the non-fungible off-chain assets on the ZKP-enabled DLN 100, a balance or amount of the fungible tokens (e.g., cryptocurrency) transferred as payment to the off-chain assets, …  the transaction data related to the payment 114 may include the amounts or balances, or changes thereof, of the cryptocurrencies or fungible in the accounts of the transacting parties 110 a, 110 b.  (¶ 12, 1, 20, 23, 26)
 
encrypting, using an encryption key, the digital version of the guarantee to generate cyphertext of the guarantee (¶ 21-28); 
Konda - one or more of the transacting parties (e.g., 110 a, 110 b) may encrypt the transaction data, and provide a decryption key to the auditor 110 c to obtain access and retrieve the encrypted transaction data… Further, one or more of the transacting parties (e.g., 110 a, 110 b) may generate and provide to a smart contract on the ZKP-enabled DLN 100 a ZKP that asserts, among other things, the encrypted data includes the transaction data, (¶ 23)

generating, using a homomorphic encryption scheme, one or more zero-knowledge proofs (ZKPs) related to one or more values associated with the guarantee, (¶ 17, 20, 23, 26); 
Konda -  the smart contract may be configured to compute a ZKP submitted by participants to verify the ZKP, i.e., verify the assertions contained within the ZKP… In some embodiments, the ZKP-enabled DLN 100 can also be used to facilitate transactions of assets that occur off-chain or off-line (e.g., transactions of physical assets such as, but not limited to, the movement (e.g., transfer) of physical assets, the change of title of physical assets, the combination or splitting of physical assets (e.g., before being transferred to a new owner, etc.)... , the combination or splitting of physical assets (e.g., before being transferred to a new owner, etc.)…  identifying information of asset tokens used to identify non-fungible off-chain assets, identifying information of token commitments used to represent the non-fungible off-chain assets on the ZKP-enabled DLN 100, a balance or amount of the fungible tokens (e.g., cryptocurrency) transferred as payment to the off-chain assets, …  the transaction data related to the payment 114 may include the amounts or balances, or changes thereof, of the cryptocurrencies or fungible in the accounts of the transacting parties 110 a, 110 b. (¶ 17, 20, 23, 26)

sending the cyphertext and the one or more ZKPs to a blockchain network to store the cyphertext on a blockchain through consensus of blockchain nodes of the blockchain network, (¶ 8, 12, 15-17, 23, 33, 34); 
Konda - a DLN can be and/or support a blockchain or blockchain network. Throughout the instant disclosure, in some embodiments, the terms “distributed ledger-based network” and “blockchain network” may be used interchangeably… on-chain representation of these off-chain transactions (e.g., the transaction of tokens that represent the assets on the blockchain network)… one or more of the transacting parties (e.g., 110 a, 110 b) may generate and provide to a smart contract on the ZKP-enabled DLN 100 a ZKP that asserts,  among other things, the encrypted data includes the transaction data,   … That is, the transferor can generate, using a computing node (e.g., on or off-the ZKP-enabled DLN), a ZKP that can be verified by a smart contract on the ZKP-enabled DLN, and the recipient may check, using its own computing node, the results of the verification computation to determine whether a claim contained within the ZKP has been verified as true… the computing nodes 102 a-102 e may communicate amongst each other with the results of the executions of their respective self-executing codes, for example, to arrive at a consensus on the results. In some implementations, one or a few of the computing nodes 102 a-102 e may have self-executing codes that self-execute, and the results would be transmitted to the rest of the computing nodes 102 a-102 e for confirmation.  (¶ 8, 12, 23)

Konda does not disclose wherein the homomorphic encryption scheme is used to encrypt the actual loan amount, the remaining loanable amount, and the maximum loanable amount to generate an encrypted actual loan amount, an encrypted remaining loanable amount, and an encrypted maximum loanable amount, respectively; and 
after the one or more ZKPs are successfully verified by determining that the encrypted actual loan amount and the encrypted remaining loanable amount add up to the encrypted maximum loanable amount

Ma teaches wherein the homomorphic encryption scheme is used to encrypt the actual loan amount, the remaining loanable amount, and the maximum loanable amount to generate an encrypted actual loan amount, an encrypted remaining loanable amount, and an encrypted maximum loanable amount, respectively; and after the one or more ZKPs are successfully verified by determining that the encrypted actual loan amount and the encrypted remaining loanable amount add up to the encrypted maximum loanable amount (Abstract; ¶ 9, 20, 27, 41, 42, 50-52, 67, 80; claim 13)
Claim Interpretation – According to the disclosure(124), “ In some examples, a range proof can be provided by Bank A 602 and Bank B 604 to show that the maximum loanable amount is under a reasonable range. For example, a reasonable range can be set as 0 to 240. In some examples, the range proof can be provided to show that the actual loan amount or the remaining loanable amount is less than the maximum loanable amount. The zero test can be used to prove that an amount is zero. For example, after the SBLC expires or the loan is paid off, a zero test can be provided to prove that the actual loan amount in the SBLC 620 is zero. ”
Ma - wherein the commitment of the transaction amount, the commitment of the change, and the commitment of the note value are generated using a commitment scheme that is homomorphic… When a transaction amount is to be transferred between blockchain user accounts, a portion of the plurality of notes with combined value greater than, or equal to the transaction amount can be used to make the transfer. Additional transfers can be made under the condition that the remaining notes have a combined value greater than the amount to be transferred… At 326, the blockchain node 304 verifies that the total value of the selected plurality of notes equals the sum of the transaction amount and the change. (¶ 27, 50; claim 13)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Konda, and Ma in order to verify the transactions in the blockchain using range proofs with homomorphic encryption schemes (Ma; ¶ 5, 6, 41).
Regarding claims 2 and 12, Konda discloses wherein the guarantee specifies that the first guarantor shall pay the beneficiary a predetermined amount when the one or more predetermined conditions of executing the guarantee are met (¶ 17, 20, 23, 26).
Regarding claims 3 and 13, Konda discloses wherein the first guarantor is an offshore bank that serves the applicant, the predetermined amount is paid to the beneficiary through an onshore bank that serves the beneficiary when the one or more predetermined conditions of executing the guarantee are met, and the application further includes information that specifies an identity of the onshore bank (¶ 13, 14, 20, 26).  
Regarding claims 5 and 15, Konda discloses wherein the identity of the applicant includes one or more of applicant's name, street address, phone number, e-mail address, and type of business, the identity of the beneficiary includes one or more of beneficiary's name, street address, phone number, e-mail address, and type of business, and the one or more predetermined conditions of executing the guarantee include one or more of default conditions, amendment conditions, cancelation conditions, effective date, and expiration date (¶ 11, 16-18,  21-37).  
Regarding claims 6 and 16, Ma teaches wherein the one or more ZKPs includes one or more of a range proof and a zero test (Abstract; ¶ 20, 26-28, 44, 51, 66, 69). 
Regarding claim 10, Konda teaches further comprising: 82 at a blockchain node of the blockchain network, verifying the one or more ZKPs and performing consensus based on the cyphertext of the guarantee after the one or more ZKPs are verified, and storing the cyphertext of the guarantee to the blockchain associated with the blockchain network after the consensus is successfully performed.at a blockchain node of the blockchain network, verifying the one or more ZKPs and performing consensus based on the cyphertext of the guarantee after the one or more ZKPs are verified, and storing the cyphertext of the guarantee to the blockchain associated with the blockchain network after the consensus is successfully performed (¶ 12, 15-17, 33, 34).
Claims 7, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Konda et al. (2020/0127833) (“Konda”), and in view of Ma et al. (2019/0251553) (“Ma”) and further in view of Resch et al. (10,360,097) (“Resch”).
Regarding claims 7 and 17, Resch teaches wherein the encryption key for encrypting the digital version is derived based on a linear secret sharing scheme (column 46, line 13-35, column 47, line 29-48, column 56, line 34-60).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Konda, Ma and Resch in order to provide the ability to complete tasks over a dispersed storage network (Resch; column 5, line 26-53).
Claims 4, 8, 9, 14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Konda et al. (2020/0127833) (“Konda”), Ma et al. (2019/0251553) (“Ma”) and further in view of Madisetti et al. (2019/0018887) (“Madisetti”).
Regarding claims 4, 14 and 20, neither Konda, nor Ma teach wherein the guarantee is in a form of a standby letter of credit (SBLC), and the application further includes information that proves the 81 applicant is capable of paying off the predetermined amount.  Madisetti teaches wherein the guarantee is in a form of a standby letter of credit (SBLC), and the application further includes information that proves the 81 applicant is capable of paying off the predetermined amount (Figure 28; ¶ 191-200).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Konda, Ma, and Madisetti order to provide blockchain-scalability, fast and low-cost payment and transaction processing on blockchain networks (Madisetti; ¶ 2).
Regarding claims 8 and 18, Konda discloses wherein the guarantee is made by the first guarantor and a second guarantor to the beneficiary, and the guarantee specifies that the first and second guarantor shall pay the beneficiary a predetermined amount when the one or more predetermined conditions of executing the guarantee are met (Abstract; ¶ 11, 16-18,  21-37). Neither Konda, nor Ma teach the guarantee is in a form of a standby letter of credit (SBLC). Madisetti teaches the guarantee is in a form of a standby letter of credit (SBLC) (Figure 28; ¶ 191-200).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Konda, Ma and Madisetti order to provide blockchain-scalability, fast and low-cost payment and transaction processing on blockchain networks (Madisetti; ¶ 2).
Regarding claim 9, Madisetti teaches wherein the first guarantor is a first bank that serves the applicant, the second guarantor is a second bank that serves the applicant, and the application further includes information that proves the applicant has sufficient funds in the first and second banks to pay off the predetermined amount in case the applicant is in default of the SBLC (Figure 28; ¶ 191-200, 217).   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Proffered NPL – Distributed ledger technology and bank guarantees for commercial property leasing – teaches digital guarantees, and consensus node is the loan information in tracking and reporting. 
Li et al, (US 2020003435- teaches zero knowledge proofs with legal documents on a blockchain.
Dowling et al., (US 2018/0268479) teaches the letter of credit being added to the blockchain for a transaction between a guarantor and a beneficiary.
Abebe et al. Enabling enterprise blockchain interoperability with trusted data transfer.
Batra et al. (US 20180137465) teaches the encrypted contract terms and the blockchain 
Hu et al. (US 20200322128) teaches the ZKPs as an endorsement in a blockchain transaction.
Maxwell (2016/0358165) (“Maxwell”) teaches the determining the relationship between the loan amount, max loan amount and remainder.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILSE I IMMANUEL whose telephone number is (469)295-9094.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEHA PATEL can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ILSE I IMMANUEL/Primary Examiner, Art Unit 3685